2. The escalation of violence in Mexico
The next item is the debate on seven motions for resolutions on the escalation of violence in Mexico.
author. - (ES) Mr President, I would like to begin by saying that Mexico is a great democracy that has progressed steadily over the last 20 years. It is a friend of the European Union and we share a Strategic Partnership Agreement. I would also like to say that Mexico is currently waging a very difficult war against organised drug trafficking.
Today in the European Parliament, however, we are talking about Mexico in the context of human rights, because there has been and continues to be a marked increase in violence, which affects Mexican people in particular, and because there have been repeated, serious complaints about human rights violations.
The resolution that the major political groups are going to adopt here today is based on respect and consensus; of course, it recognises the situation I have just described and urges Mexico to continue on the path towards rule of law and full democracy.
However, it also makes four important requests: it urges Mexico to ensure the right to a free press, because there have been attacks on journalists; to guarantee protection for the organisations that defend human rights, because those groups have been attacked and threatened; to guarantee protection for women who suffer violence, because many women have been murdered; and to avoid impunity and abuses of power by their police forces. This is what Parliament has asked of Mexico, in the spirit of friendship based on a favourable relationship with Mexico.
author. - (ES) Mr President, ladies and gentlemen, this week we are celebrating International Women's Day. In this Parliament, we have seen a great many posters in all the languages of the European Union, saying that we can put a stop to violence against women. Today we are talking about violence in Mexico, and I think it is right that we should recognise that Mexican women, both indigenous and non-indigenous victims, receive the least protection from local and federal authorities.
Mexican women are victims of all forms of violence, from domestic violence to sexual violence and torture carried out by the army or the police, and they also become murder victims. Regrettably, up to now the response from the Mexican authorities has been ineffective, which is why we can now accurately say that we are looking at a case of almost total impunity.
Our resolution calls on the Mexican Government to fight against femicide, which is a harsh word, but an accurate one when we consider that almost all the murders involving female victims go unpunished. For example, during the past four years in Mexico, only 11% of the criminals who murdered almost 700 women have been sentenced.
At the same time, it would appear that women are the judicial system's favourite victims. There is no other way to explain how it was possible for two indigenous women, Alberta Alcántara and Teresa González, to be sentenced to 21 years in prison and to have now spent more than three years in jail for kidnapping six men from the Federal Investigations Agency - all by themselves - during an incident in a market. Let us hope that the judge, who will make a decision on the women's appeal in one week's time, realises how ridiculous and unjust the situation is.
However, violence against women starts in the home. I hope that Mexican legislators will soon make improvements to the General Law on Women's Access to a Life Free of Violence so that the different forms of violence and the mechanisms implementing the laws can be properly defined. It would also be right to establish domestic violence and rape within marriage as criminal offences.
Furthermore, in order for Mexican society to change and reject violence against women, it is important that schools deal with this issue as a basic matter of education for young people.
author. - (PL) For several years now, the authorities in Mexico, including, first and foremost, President Felipe Calderón, have been waging a bloody war against drugs gangs. Over 40 000 soldiers have been involved in the war, and several successes have been achieved. These successes include, undoubtedly, the arrests of the bosses of the Sinaloa and Juarez cartels, the destruction of over 23 000 hectares of opium crops and 38 000 hectares of marihuana, the closures of over 50 illegal laboratories which were producing narcotics and the arrests of over 45 000 people who were involved with this process.
We need to be aware that the Mexican drugs cartels generate annual incomes of many billions of dollars, which is incomparably more than the amounts allocated by the Mexican Government to tackling the narcotics problem. So the gangs are spending huge sums on corrupting politicians, judges and police officers. This is precisely why the authorities are losing the war. Since 2006, almost 15 000 people have been killed, and over 6 000 of them have been killed since last October. Journalists are especially in danger, as over 60 have been killed, including, recently, Jorge Ochoa Martínez.
We have to understand that without international involvement, Mexico will not win the war.
(Applause)
author. - (ES) Mr President, ladies and gentlemen, Mexico has a major problem with drugs trafficking and drug-related violence. To address this situation, the Government of President Felipe Calderón has adopted a tough stance in order to achieve its eradication: he has taken the decision to temporarily mobilise the armed forces, a move which has had a significant impact on the number of people arrested, the destruction of drugs and the confiscation of weapons. The army has accepted all the recommendations of the National Human Rights Commission, including those concerning the investigation of complaints about their own conduct.
The Government also recognises that it needs to make substantial changes in the area of security and justice, and is implementing an ambitious reform of the justice system in order for it to be more transparent and to bring to justice those who commit crimes, while respecting human rights.
The Group of the European People's Party (Christian Democrats) wishes to show its solidarity with the Mexican people in the fight against drugs trafficking, and we support President Calderón in his willingness to combat organised crime.
Finally, I would like to express my satisfaction with this agreement, which unites the main political Groups of this Parliament.
Mr President, ladies and gentlemen, since 2007 there has been a constant increase in human rights violations in Mexico.
According to the Mexican NGOs and media, more than 6 500 murders attributable to drugs cartels have been recorded for 2009 alone, the vast majority of which were in the state of Chihuahua. President Calderón's government has sent thousands of soldiers to the worst affected areas.
Since then, the violent acts committed by these military forces and by the police forces alike have increased with complete impunity. The NGOs are producing ever more reports and talking about crimes of state. Journalists, indigenous communities, and especially women, both indigenous and nonindigenous, are particularly affected. I met some of these women from San Salvador Atenco; they had been raped and tortured by the police forces. I was appalled at what they told me. The perpetrators of these acts committed in May 2006 still enjoy complete impunity.
Therefore we cannot share the concerns of the Mexican authorities, the agents of which regularly violate human rights. It follows that we shall not support the joint resolution and we shall table ...
(The President cut off the speaker)
Mr President, the images of the brutal use of violence on the open street in the so-called war on drugs in Mexico reach us regularly via the mass media. The murder of hundreds of women, mostly workers in the north of the country, is making headlines and has spawned the term 'feminicide'. The European Parliament has produced its own report on this. Despite knowledge of the major increase in serious violations of human rights, the Mexican Government appears to be unable or unwilling to do anything about it. Pointing out the necessary relentlessness in the fight against drug dealers is no substitute for consistent government action. The major expansion of military presence and power, the competence of military courts for crimes committed by soldiers, the almost complete impunity - these are the real causes of the escalating violence in the country. Even the Mexican national human rights commission has repeatedly documented the increase in violent crime by the military.
The government itself does not want to admit the situation. It also continually hushes up crime. Yesterday, for example, there was a story going around in the media that the Ministry of Defence had paid out an awful lot of money to the families of victims of violence in order to buy their silence. Who were the perpetrators? They were soldiers. The EU must address the fight against impunity in all its relations with Mexico. Given the severity of the human rights violations, it is absolutely necessary for the EU not to update the Global Agreement with Mexico. It must not do so until there has been a substantial improvement in the human rights situation in that country.
The escalation of violence in the Mexican states in the area bordering the United States, especially in Ciudad Juárez, is deeply worrying. The events of recent months have been particularly bloody, as the intervention of the federal authorities in this region has also been accompanied by a significant rise in the number of crimes related to drug trafficking. Therefore, the war against drug traffickers comes on top of a war between rival criminal gangs, resulting in a series of murders of exceptional brutality.
I believe that Mexico is an extreme case highlighting the entire difficulty in taking firm action against crime in order to safeguard national security. It is extremely important that we, here in the European Parliament, send a clear signal to support the efforts made by the Mexican Government aimed at eradicating crime, thereby improving the situation of the civilian population.
At the same time, we must encourage the Mexican authorities to continue vital reforms in the area of consolidating the rule of law, especially the reform of the justice and penal systems.
Thank you.
The violence in Mexico is linked to drug trafficking and the social inequalities made worse by the economic crisis. Fighting impunity is key. It is vital to invest in the judicial system to try and punish criminals and to ensure protection of witnesses and victims, many of them young working women caught in the wave of violence by the drug traffickers.
It is shocking that Juárez is the world capital of feminicide, but even more shocking is the macho culture that explains the inaction of the authorities in prosecuting those responsible for these crimes and in protecting defenders of human rights, including journalists.
Europe must use the strategic partnership with Mexico to support constructively all those who fight for human rights. They are the same people who are fighting to defend the rule of law and democracy. Without human rights there is no rule of law or democracy.
Mr President, in this Chamber a moment ago, I heard a call not to sign the understanding with the Mexican authorities. I do not understand this suggestion. After all, we commend the President of Mexico - and those who spoke before me a moment ago also did so - for his determined fight against the drugs barons and the mafia. We should, therefore, commend the Mexican authorities for their action, while at the same time, of course, pointing out that they should not throw out the baby with the bathwater, and that in this fight they should still try to respect human rights. That is obvious. We have to understand the situation of a country which has been struggling with huge organised crime syndicates and the mafia for decades. If the president of the country declares war in this area, he should be given complete support. However, of course, we have been speaking, here, about journalists, and we have been speaking about other victims. It should be emphasised that these people should not be made the victims of discrimination.
on behalf of the GUE/NGL Group. - (PT) Ladies and gentlemen, just this morning, the Mexican Trade Union of Electricians was surrounded by a police force of between 100 and 200 police officers. It is the same trade union that, after announcing a general strike, saw one of its leaders, Domingo Aguilar Vázquez, captured the next day on 16 March, and arrested on phony charges.
This attack on the freedom of trade unions in Mexico, conducted directly by the government, is even more shocking because we are talking here of the Mexican Federal Government not punishing crimes committed, for example, by their own military, or ineffectiveness in fighting drug trafficking.
Yes, the situation is complex. There are attacks by the armed forces on drug traffickers, but at the same time there are attacks against the trade unions. What happens is that, in a situation of ineffectiveness, impunity and rising authoritarianism, a democracy like the Mexican democracy spirals out of control.
This Parliament must vigorously condemn and, above all, call on the Mexican Government to finally stop being ineffective with regard to criminals and, apparently, so authoritarian with, for example, trade unions, workers and civil society movements.
- (FI) Mr President, I wish to highlight two issues in our resolution on Mexico.
Firstly, as we have heard, violence has been on the increase this year. Mexico is in the grip of large drug cartels and the violence they perpetrate is estimated to have cost 15 000 lives already. The situation is especially bad close to the border between Mexico and the United States of America. The Mexican Government is trying to bring the situation under control by means of a massive military and police operation. The strategy has also attracted a lot of criticism. Obviously, responsibility for the drug trade, money laundering and the problems these cause also extends to other countries, and Mexico needs to be offered assistance and cooperation.
Secondly, I want to mention recent reports by Amnesty International regarding the unwillingness on the part of authorities to protect human rights activists. Those who stand up for indigenous peoples and poor communities are at particular risk. When it becomes dangerous to promote human rights, many have to consider the risks of the work they do. Those on whose behalf the activists work then lose hope.
These matters, issues relating to the drug trade, and human rights must also be taken up for discussion in May, when we think about plans for cooperation at the next EUMexico Summit.
(RO) The Mexican Government must make a firm commitment to combating drug trafficking and respecting human rights and the rule of law.
Drug trafficking has resulted in acts of violence ending in losses of human life. The cities of Tijuana and Ciudad Juárez featured among the ten most dangerous cities in the world in 2009. Since 2007, 15 000 murders have been committed in the war against drugs, with the figure in 2009 alone reaching 7 724.
Young people and women are hit hardest by the trafficking and consumption of drugs. In Mexico the economic crisis may turn into a social conflict, with poverty and the lack of education being among the factors which can determine that young people become victims of drug consumption. In Mexico in 2010, approximately 7.5 million young people have no chance of being registered in the formal education system, which also means no hope of making a decent living.
In conclusion, I would say that the dialogue between the European Union and Mexico needs to be stepped up with the aim of promoting economic and social development, as well as respect for human rights and the rule of law.
Thank you.
(DE) Mr President, we often discuss dictatorships in this House. Mexico is not a dictatorship, but a democracy. We are debating individual cases of serious humans rights violations. For Mexico, that is not the key subject. The key subject is the fact that this large democracy, which is a strategic partner of ours, has been suffering from a serious, perhaps even fatal illness for decades.
It therefore requires the right treatment and the right doctor. President Calderón and his comrades-in-arms are that doctor. That does not mean that they are capable of using, or allowed to use, every treatment there is, but we must support them.
That is why I believe that paragraph 12 in the resolution, in which we state that we intend to make greater use of our financial instrument to reinforce good governance, the rule of law, the structures of a State under the rule of law against the disintegration of the State, against organised criminality, against that impunity, which has been quite rightly criticised, is so important. We cannot do that, however, by freezing or abandoning our contacts; rather, we must strengthen them.
(ES) Mr President, we are all concerned by the increase in violence in Ciudad Juarez, but I trust in the broad measures that the Mexican authorities have put in place in order to effectively tackle this complex situation. I also support the vigorous battle President Calderón is currently waging against drugs trafficking, which is a very serious global threat that concerns us all. That is why we should help the Mexican authorities in this difficult struggle.
Ladies and gentlemen, over the past 10 years, Mexico has gone through a very positive process of political and governmental modernisation. President Calderón is steadily promoting reforms. Mexico has also taken on greater international responsibilities and is playing an active role within, for example, the United Nations and the G-20.
In this Parliament, within my modest capabilities, I have always supported the establishment of a strategic partnership between the European Union and Mexico, which we finally achieved in 2008. I hope we can adopt an ambitious joint action plan or programme at the May Summit in Madrid, because the European Union and Mexico need to work together in many areas, both on a bilateral level and in multilateral forums, in order to confront challenges and threats together, including drugs trafficking and other forms of organised crime
- Mr President, Mexico has long been a primary conduit into the world's largest market for illegal narcotics, the United States. Mexico has therefore been scarred by the brutality and violence that go hand in hand with the drugs trade. Moreover, Mexico itself, as a country of 100 million people and a vital EU strategic partner, has increasingly - and sadly - become an important market for cocaine. The rising consumption by young people is especially worrying.
Drug-related violence in Mexico only seems to be getting worse, with ever more grisly murders and journalists who report on such cases being themselves targeted. The prevalence of unemployment and poverty probably does not help either and induces a climate of lawlessness in parts of Mexico. President Calderón faces enormous challenges but he is determined to meet them head-on, and the EU should support him robustly. Particularly we should support his efforts to reform and restructure the police and criminal justice system in order to break up the corrupt links between the drug cartels and law enforcement. I believe he is also quite justified in the need to use the army as a temporary emergency measure.
Member of the Commission. - Mr President, an unprecedented rise in violence has created, within the country, a sense of deep insecurity amongst the population. The Commission is of course highly concerned at this situation. We know that the Mexican authorities are taking this seriously and have put in place a lot of measures to address the problem.
President Calderón's war on organised crime is its main priority. Apart from deploying a number of military across the country to fight organised crime, Mexico is making a tremendous effort to strengthen law enforcement and the judicial system.
In August 2008, a package of security measures was adopted which aims at reorganising the Mexican law enforcement and justice system. The justice reform passed by the Mexican Congress in 2008 has the potential to address the main systemic problems facing criminal justice in Mexico, although we are aware that the implementation of this reform will require a long-term commitment.
Mexico is also making a very serious effort to respond to the concerns over human rights abuses, in particular the impact of organised crime groups and vested interests of freedom of the media and freedom of expression, which have been brought to the attention of the EU by civil society organisations. In this connection, the Mexican Government established a special prosecutor for crimes committed against journalists in 2006.
It is making noticeable efforts in addressing other shortcomings, as seen in the approval of a federal law to eradicate violence against women and the appointment of a special prosecutor on this issue, and in the new federal law to combat trafficking in human beings.
As a member of the United Nations Human Rights Council, Mexico pledged to adopt a state policy on human rights and to remain open at international level with regard to human rights. The issue of the protection of human rights in the framework of the fight against organised crime and the integrity of human rights defenders are reflected in the recommendations accepted by Mexico as a result of its participation in the UN Universal Periodic Review.
Mexico has shown interest and readiness in discussing with the European Union all these issues, most recently during the session of the EU-Mexico Joint Committee held in Brussels on 26-27 November 2009. Indeed, this area constitutes the subject of dedicated cooperation.
On 3-4 December 2009, the EU and Mexico jointly organised an international seminar in Cancún on 'The Legitimate Use of Force and the Protection of Human Rights'. The seminar provided a venue to hold expert consultations on a draft policy document on the human rights accountability of local police forces.
The draft policy document was presented to the Quintana Roo local congress in the aftermath of the seminar. This initiative is complementary to the recently adopted federal law on the reform of the judiciary system and could be replicated by other federal states.
We believe that the EU-Mexico Strategic Partnership provides the best framework for the EU to support Mexico in the areas of public security and the rule of law. The Strategic Partnership executive document currently under negotiation foresees the establishment of a formal EU-Mexico policy dialogue on security issues, as well as increased cooperation with relevant EU agencies such as CEPOL, Europol, Eurojust and the European Monitoring Centre for Drugs and Drug Addiction (EMCDDA).
From the Commission side, we are already supporting a project from 2004-2007 to strengthen the administration of justice in Mexico. Further cooperation in the field is foreseen for the period 2011-2013.
In conclusion, it is clear that Mexico is facing important challenges in the areas of public security and respect for human rights. It is not easy and the situation is far from ideal, but it is also fair to say that it is showing willingness and determination to ensure the compatibility of an effective public security policy with respect for human rights. We will continue to support Mexico in its efforts.
The debate is closed.
The vote will take place after the debates.